Hinton, J.,
delivered the opinion of the court.
The facts of this case are these : In 1855 the appellee, William FT. McVeigh, purchased and obtained a fee-simple title to the lot of land in controversy, which lies in the county of Fair-fax and adjacent to the city of Alexandria. During the late *752war this lot of land was confiscated, and, as it appears, was bought by one Enoch Grayson at the sale. In 1874 McVeigh brought his action of ejectment against said Grayson, who was then in possession, and in January, 1875, recovered a judgment for the premises. Under the' writ of possession awarded in the case, McVeigh was, on the 25th of February, 1875, put in actual possession of the land by the sheriff. After McVeigh took possession in 1875, he rented the house to a Mrs. Hodgkin, with the knowledge of her son, William H. F. Hodgkin, the appellant, who lived with her; and it would seem that rent was paid McVeigh by both mother and son—-the mother paying in money and the son paying in work. In 1885 McVeigh, desiring to get possession of the house from Mrs. Hodgkin, who seems to have been living apart from her husband for very man}' years, brought an action of uulawful detainer,, and obtained judgment for the possession against her. He ivas about to be put in possession by the sheriff when the plaintiff, William H. F. Hodgkin, instituted this suit, and obtained an injunction enjoining the sheriff from doing so. This appears to be the first time that McVeigh ever heard of plaintiff’s claim to this land. The circuit court overruled the demurrer to the bill, but at the hearing entered a decree dissolving the injunction and dismissed the bill, and from this decree Hodgkin has appealed.
But we think there is uo merit in this contention. McVeigh’s title ivas made perfect by the possession which he acquired under the ejectment proceedings in 1875-, and since that time it is absurd for the appellant to pretend that he has had adverse possession, for the facts show beyond question that he has been, at least for a portion of the time, paying rent in work. Besides, as the record shows, the appellant claims title through the said Enoch Grayson, and by virtue of the confiscation proceedings; and those proceedings being, in our judgment, absolutely void, “because the answer, claim, and appearance of” McVeigh “ * * * was stricken from the files of the court before the *753decree and sentence ” in the confiscation proceedings “ were entered,” it is plain that Grayson conld acquire no valid title to the property, nor could the purchasers from him. The decree complained of is therefore right, and must be affirmed.
Decree aeeirmed.